
	
		III
		110th CONGRESS
		2d Session
		S. RES. 539
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2008
			Mr. Reid (for himself
			 and Mr. McConnell), submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony and legal
		  representation in State of Maine v. Douglas Rawlings, Jonathan Kreps, James
		  Freeman, Henry Braun, Robert Shetterly, and Dudley Hendrick.
	
	
		Whereas, in the cases of State of Maine v. Douglas
			 Rawlings (CR–2007–441), Jonathan Kreps (CR–2007–442), James Freeman
			 (CR–2007–443), Henry Braun (CR–2007–444), Robert Shetterly (CR–2007–445), and
			 Dudley Hendrick (CR–2007–467), pending in Penobscot County Court in Bangor,
			 Maine, a defendant has subpoenaed testimony from Carol Woodcock, an employee in
			 the office of Senator Susan Collins;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. 288b(a) and 288c(a)(2), the Senate
			 may direct its counsel to represent employees of the Senate with respect to any
			 subpoena, order, or request for testimony relating to their official
			 responsibilities;
		Whereas, by the privileges of the Senate of the United
			 States and rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate; and
		Whereas, when it apears that evidence under the control or
			 in the possession of the Senate may promote the administration of justice, the
			 Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That Carol Woodcock is authorized to
			 testify in the cases of State of Maine v. Douglas Rawlings, Jonathan Kreps,
			 James Freeman, Henry Braun, Robert Shetterly, and Dudley Hendrick, except
			 concerning matters for which a privilege should be asserted.
		2.The
			 Senate Legal Counsel is authorized to represent Carol Woodcock, and any other
			 employee of the Senator from whom evidence may be sought, in the actions
			 referenced in section one of this resolution.
		
